Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Nathan Smith (applicant’s representative) on 5/26/2021.
The application has been amended as follows: 
*Note – all unlisted claims remain unchanged from the filing of 5/11/2021.
Claim 6. (Currently Amended) The delivery device of Claim 1, wherein the proximal enclosure comprises a proximal section having an outer diameter smaller than an inner diameter of the proximal lumen, and wherein when a valve anchor is loaded onto the delivery device, the valve anchor extends between the proximal section and the proximal sheath component in a loaded configuration.

Allowable Subject Matter
Claims 1, 3-9, 21-24, 26-35 are allowed.
The following is an examiner’s statement of reasons for allowance: 
claim 1, the closest prior art of record, Deem et al (US 2013/0231735), discloses a valve prosthesis delivery device (100 + 110) for delivering a valve prosthesis (150), the delivery device comprising: an elongate core member (208) (Fig. 3); a proximal sheath component (110) (Figs. 2A, 2B, 3; [0015], [0095], [0112]); a distal carrier assembly (122) comprising a distal enclosure (270) and a proximal enclosure (272), the distal enclosure being coupled to the core member ([0123], rod 450 is hollow to allow delivery capsule 122 to be threaded over the guidewire) and comprising a distal lumen (275) ([0113]), the proximal enclosure being coupled to the core member proximal to the distal enclosure and comprising a proximal lumen (284) (Fig. 3; [0114]), wherein the proximal enclosure is separable relative to the distal enclosure (Figs. 2A, 2B; [0106]-[0108]).  Thus, the prior art of record does not disclose or fairly suggest either singly or combination the claimed valve prosthesis delivery device as presently claimed in amended independent claim 1. Therefore, in view of the prior art and its deficiencies, Applicant’s invention is rendered novel and non-obvious, and thus, is allowable as claimed.
In regards to independent claims 24, 32-35, the closest prior art of record, Murray, III et al (US 2011/0264202; hereinafter as ‘Murray’), discloses a valve prosthesis delivery device (50) comprising: an elongate core member (80) (Fig. 3); a sheath component (52) moveable relative to the core member for permitting expansion of a valve anchor ([0039], [0040]); a plurality of grasper components (102) disposed within the sheath component (Figs. 7B, 8C, 10; [0051], [0062], [0065], [0068]); and a distal hub (106), separate from the plurality of grasper components ([0043]-[0046]), ([0051]) because biasing members 102 are separate and disposed in slot 130 of hub .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATHERINE MENGLIN SHI whose telephone number is (571)270-5620.  The examiner can normally be reached on Mon-Fri, 7-3 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Darwin Erezo can be reached on (571) 272-4695.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/KATHERINE M SHI/Primary Examiner, Art Unit 3771